Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00150-CR

                                   Billy BENAVIDEZ,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. 09-CRD-122
                      Honorable J. Manuel Banales, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 7, 2016.


                                             _____________________________
                                             Rebeca C. Martinez, Justice